[ex1099amendmentno1torevo001.jpg]
Execution Version MidCap / Spectranetics / Amendment No. 1 to Credit Agreement
(Revolving Loan) \\DC - 036639/000020 - 9343890 AMENDMENT NO. 1 TO REVOLVING
CREDIT AND SECURITY AGREEMENT This AMENDMENT NO. 1 TO REVOLVING CREDIT AND
SECURITY AGREEMENT (this “Agreement”) is made as of this 2nd day of December,
2016, by and among The Spectranetics Corporation, a Delaware corporation
(“Parent”), Angioscore Inc., a Delaware corporation (“Angioscore”, and together
with Parent, collectively, “Borrower”), MidCap Funding IV Trust, as Agent (in
such capacity, together with its successors and assigns, “Agent”) and the other
financial institutions party hereto, each as a Lender. RECITALS A. Agent,
Lenders and Borrower have entered into that certain Revolving Credit and
Security Agreement, dated as of December 7, 2015 (as amended, modified and
supplemented prior to the date hereof, the “Original Credit Agreement”, and as
the same is amended hereby and as it may be further amended, modified,
supplemented and restated from time to time, the “Credit Agreement”), pursuant
to which the Lenders have agreed to extend certain financial accommodations to
Borrower in the amounts and manner set forth in the Credit Agreement. B.
Borrower has requested, and Agent and Lenders constituting at least the Required
Lenders have agreed, to amend certain provisions of the Original Credit
Agreement related to Eligible Domestic Accounts and Eligible Foreign Accounts
set forth therein in accordance with the terms and subject to the conditions set
forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing, the
terms and conditions set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Agent, Lenders constituting Required Lenders and Borrower hereby agree as
follows: 1. Recitals. This Agreement shall constitute a Financing Document and
the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Credit Agreement as amended
hereby. The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement and capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto). 2. Amendment to Original Credit Agreement. Subject to the
terms and conditions of this Agreement, including, without limitation, the
conditions to effectiveness set forth in Section 4 below, the Original Credit
Agreement is hereby amended as follows: (a) Section 1.1 of the Original Credit
Agreement is hereby amended by replacing the phrase “one hundred twenty (120)
days” with “two hundred ten (210) days” in clause (a) of the definition of
“Eligible Domestic Account”; and (b) Section 1.1 of the Original Credit
Agreement is hereby amended by replacing the phrase “one hundred twenty (120)
days” with “two hundred ten (210) days” in clause (a) of the definition of
“Eligible Foreign Account”. 3. Representations and Warranties; Reaffirmation of
Security Interest. Borrower hereby confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that



--------------------------------------------------------------------------------



 
[ex1099amendmentno1torevo002.jpg]
MidCap / Spectranetics / Amendment No. 1 to Credit Agreement (Revolving Loan)
\\DC - 036639/000020 - 9343890 any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct as of such earlier date. Nothing herein is intended to impair or limit
the validity, priority or extent of Agent’s security interests in and Liens on
the Collateral. Borrower acknowledges and agrees that the Credit Agreement, the
other Financing Documents and this Agreement constitute the legal, valid and
binding obligation of Borrower, and are enforceable against Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles. 4. Conditions
to Effectiveness. This Agreement shall become effective as of the date on which
each of the following conditions has been satisfied, as determined by Agent in
its sole discretion: (a) Borrower shall have delivered to Agent this Agreement,
executed by an authorized officer of Borrower; (b) all representations and
warranties of Borrower contained herein shall be true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) as of the date hereof except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct as of such
earlier date (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof); and (c) prior to and after
giving effect to the agreements set forth herein, no Default or Event of Default
shall exist under any of the Financing Documents. 5. No Waiver or Novation. The
execution, delivery and effectiveness of this Agreement shall not, except as
expressly provided in this Agreement, operate as a waiver of any right, power or
remedy of Agent, nor constitute a waiver of any provision of the Credit
Agreement, the Financing Documents or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing.
Nothing herein is intended or shall be construed as a waiver of any existing
Defaults or Events of Default under the Credit Agreement or the other Financing
Documents or any of Agent’s rights and remedies in respect of such Defaults or
Events of Default. This Agreement (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement. 6. Affirmation. Except as specifically amended
pursuant to the terms hereof, Borrower hereby acknowledges and agrees that the
Credit Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by Borrower. Borrower
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions. 7. Miscellaneous. (a)
Reference to the Effect on the Credit Agreement. Upon the effectiveness of this
Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrower.



--------------------------------------------------------------------------------



 
[ex1099amendmentno1torevo003.jpg]
MidCap / Spectranetics / Amendment No. 1 to Credit Agreement (Revolving Loan)
\\DC - 036639/000020 - 9343890 (b) GOVERNING LAW. THIS AGREEMENT AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW). (c) Incorporation of Credit Agreement
Provisions. The provisions contained in Section 11.6 (Indemnification), Section
12.8 (Governing Law; Submission to Jurisdiction) and Section 12.9 (Waiver of
Jury Trial) of the Credit Agreement are incorporated herein by reference to the
same extent as if reproduced herein in their entirety. (d) Headings. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. (e)
Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be deemed an original and all of which when taken together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by facsimile or by electronic mail delivery of an electronic
version (e.g., .pdf or .tif file) of an executed signature page shall be
effective as delivery of an original executed counterpart hereof and shall bind
the parties hereto. (f) Entire Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof. (g) Severability. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. (h)
Successors/Assigns. This Agreement shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]



--------------------------------------------------------------------------------



 
[ex1099amendmentno1torevo004.jpg]




--------------------------------------------------------------------------------



 
[ex1099amendmentno1torevo005.jpg]




--------------------------------------------------------------------------------



 